Citation Nr: 0213467	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for dependents' educational assistance under the 
provisions of title 38, chapter 35, of the United States 
Code.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision by the St. Louis, Missouri 
Regional Office (RO).

Review of the file reveals that in August 2001, the veteran 
raised the issue of entitlement to service connection for 
left lower extremity paralysis.  This issue is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is rated totally disabled under the 
provisions of 38 U.S.C.A. § 1151.  He is not rated totally 
disabled due to a service-connected disability.  He was not a 
member of the Armed Forces on the date the application was 
filed herein.

2.  The appellant is the veteran's son, but having been born 
in 1974, he is not a child for VA benefit purposes.


CONCLUSION OF LAW

Eligibility is not established for dependents' educational 
assistance.  38 U.S.C.A. §§ 101(4), 3501 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.807(a), 21.3021(a)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed shortly before the 
application herein was filed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  VCAA identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
implemented by regulations published at 66 Fed. Reg. 45620 
(Aug. 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  
Moreover, it has been held not to apply to claims that turn 
on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  Similarly, the Board finds that the 
VCAA does not apply in cases in which the law, and not the 
evidence, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  For reasons made apparent below, this is such a 
case.

Under the provisions of 38 U.S.C.A. § 1151, a May 2000 
decision by the St. Louis Regional Office assigned the 
veteran an evaluation of total disability for disability 
resulting from VA hospitalization or medical or surgical 
treatment.  However, compensation under the provisions of 
section 1151 does not convey the same status as service 
connection.  See Mintz v. Brown, 6 Vet. App. 277, 281-2 
(1994); VAOPGCPREC 75-90 (Jul. 18, 1990).

In January 2001, the veteran's son, the appellant herein, 
applied to VA for dependents' educational assistance.

Persons eligible for VA educational assistance include a 
child of a veteran who: 
1) died of a service-connected disability; 2) who has a 
totally disability, permanent in nature, due to a service-
connected disability; or 3) who, when the application for 
educational assistance was filed, was a member of the Armed 
Forces and was, for a period of at least 90 days, missing in 
action, a prisoner of war, or detained by a foreign power.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1).  

For VA benefits purposes, the term ''child'' means a person 
who is unmarried and (i) who is under the age of 18 years; 
(ii) who, before attaining the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(a).

The appellant was born in September 1974, and there is 
absolutely no evidence that prior to the date that he 
attained 18 years of age that he was permanently incapable of 
self-support.  As such, he is not a child for VA purposes.  
38 U.S.C.A. § 101(4).  Moreover, the provisions of 
38 U.S.C.A. § 3501 and 38 C.F.R. § 21.3021(a)(1) are clear.  
For the appellant to be eligible for education benefits the 
veteran must be totally disabled due to a service connected 
disorder.  Currently, the veteran is not totally disabled due 
to a service connected disorder.  Thus, the benefit sought on 
appeal must be denied as a matter of law.  Sabonis.

In reaching this decision the Board considered the claim that 
the veteran should be rated as 100 percent disabled due to a 
service connected disability, and that as a result, 
eligibility still exists for the appellant to be awarded 
benefits under Chapter 35 of title 38, United States Code.  
Notably, however, while the Board is referring this issue to 
the RO for appropriate consideration, a evidence shows that 
the veteran did not present such a claim of entitlement prior 
to the appellant's August 2001 submission of his notice of 
disagreement.  Hence, even if awarded, a total disability 
evaluation for service connected compensation purposes would 
not predate August 2001.  38 U.S.C.A. § 5110 (West 1991).  As 
the appellant turned 26 in September 2000, the provisions of 
38 U.S.C.A. § 3512 (West Supp. 2002) and 38 C.F.R. § 
21.3040(c) (2001) are applicable.  They state that no person 
is eligible for educational assistance who has reached his 
26th birthday before the effective date of a finding of 
permanent and total disability.  Thus, even assuming arguendo 
that the veteran should be 100 percent disabled due to a 
service connected disorder, the effective date of such a 
grant cannot predate his August 2001 claim.  Since the 
appellant turned 26 before August 2001, he does not meet the 
basic prerequisite to establish entitlement to educational 
assistance.

Finally, in making this decision the Board acknowledges the 
veteran is totally disabled due to an injury sustained in a 
VA hospital.  The Board, however, is not free to ignore or 
make exceptions to laws passed by Congress.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  The law is quite specific as to the 
criteria for educational benefits, and basic eligibility has 
not been shown in this case.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted 
with greater clarity or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).  Where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis.  Therefore, the Board has 
no alternative but to deny the appellant's appeal as he does 
not meet the legal criteria for eligibility.



ORDER

Eligibility for dependents' educational assistance, under the 
provisions of title 38, chapter 35, of the United States 
Code, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

